JOHNS, J.
1. While it is true that the court dismissed the action for “want of jurisdiction * * to hear and determine the said cause for the reason that the said cause of action should be had and maintained in the federal court and not in a state court,” and that such ruling was a technical error, the true reason was correctly given in the following statement which the court made to the jury:
“Upon the theory upon which this case was tried, it would be necessary in order for plaintiff to recover to prove that the plaintiff was never legally adjudged insane, and that there was never any legal warrant issued for her commitment. In other words, that her imprisonment was not a result of judicial proceedings. Now it clearly appears that her arrest, trial, judgment of insanity and commitment were all legal and regular in a court of competent jurisdiction and pursuant to the acts of Congress. The proceedings of that court have never been reversed or modified, and I am compelled to hold as a matter of law that these proceedings are without defect and are legal and regular in every respect. This being the situation, she was legally arrested, taken into custody and delivered into the custody of the defendant, at the Morningside Hospital, the institution designated by the United States government for the care of the Alaska insane, and therefore her imprisonment was not false, the theory upon which this case was tried.”
It appears from the record that a complaint was filed against the plaintiff here in a court of general jurisdiction, charging, her with insanity, whereupon she was apprehended and tried by a jury. After an investigation and trial, at which she was represented by counsel appointed by the court, the jury found that the plaintiff was “really and truly insane” and that she ought to be committed to an asylum. This finding was approved by the commissioner or trial court and a war*95rant and commitment were issued and delivered to the United States marshal, directing him to deliver the plaintiff safely to the asylum. It further appears that the defendant the Sanitarium Company, of Portland, Oregon, had a valid contract with the United States to care for and to “exercise extraordinary care to prevent the escape from said defendant of any such insane patient committed by the United States to its care and keeping” until such time as its officers and agents should, “in the exercise of their judgment and discretion, determine that any such person may safely be discharged from custody.” Under this commitment and by virtue of the contract mentioned, the plaintiff was delivered to the Sanitarium Company. The judgment has never been vacated or set aside and has at all times been, and is now, in force and effect. There is no proof or allegation of fraud, and the plaintiff does not question the jurisdiction of the court which adjudged her insane.
2, 3. This court,should take judicial notice of the fact that Alaska is a part of the United States and that' under Act Cong. Feb. 6, 1909, Chap. 80 (35 Stat. 601) the Secretary of the Interior was authorized to make the contract with the Sanitarium Company as alleged in the answer. By the Compiled Statutes of Alaska for 1913, pages 52-56, jurisdiction of insanity proceedings is conferred upon a United States commissioner and ex-officio probate judge. It appears from the record that the trial and commitment were before and by a court which had jurisdiction of the subject matter and of the person of the plaintiff; that such jurisdiction is not questioned and that no attempt has ever been made to vacate or set aside the judgment of the Alaska court. For such reasons this court must *96assume that they were valid and were made by a court of competent jurisdiction.
The judgment of the Circuit Court is affirmed.
Affirmed.
McBride, C. J., and Bean and Bennett, JJ., concur.